Citation Nr: 0116390	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for varicose 
veins of the right leg.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had recognized service with the guerillas from 
June 1944 to March 1946 and service with the Philippine 
Scouts from June 1946 to June 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2000, the RO 
denied a rating in excess of 20 percent for the service-
connected varicose veins of the right leg.  


FINDING OF FACT

The service-connected varicose veins of the right leg are 
productive of pain and eczema but not persistent swelling.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected varicose veins of the right leg, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Codes 7120, 7803, 7804, 
7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection was granted for varicose veins of the 
right leg in November 1954.  A 10 percent evaluation was 
assigned at that time.  

In March 1975, the RO granted an increased rating to 20 
percent based on a finding of varicose veins with involvement 
above and below the knee with symptoms of pain and cramping 
on exertion.  

The veteran's claim of entitlement to an increased rating was 
received at the RO in March 1999.  

A venous duplex scan was performed in April 1999.  The 
impression from the testing was deep bilateral venous 
insufficiency of the common femoral veins and left proximal 
superficial femoral veins.  Rheologic stasis of the bilateral 
popliteal veins was also noted.  There was no evidence of 
venous thrombosis.  

The report of an April 1999 VA examination is of record.  The 
veteran complained of a sharp pain in the right leg and right 
foot which was present even during rest.  He also complained 
of weakness in the right leg.  He indicated that due to 
cramps, he would occasionally fall down.  He had to ambulate 
with assistance due to weakness in the right leg.  He did not 
have edema.  

Physical examination of the right upper leg revealed an eight 
centimeter scar in the right inguinale area due to varicose 
veins surgery.  Physical examination of the right lower 
extremity revealed one centimeter varicosities at the lower 
medial aspect of the right thigh as well as diffuse 
varicosities of the right leg.  No ulcer or edema was 
present.  Eczema was noted on the lower third of the right 
leg as well as on the foot.  

The diagnoses from the examination were bilateral varicose 
veins of the lower extremities with deep venous insufficiency 
of the common femoral veins and left proximal superficial 
femoral vein and no venous thrombosis.  The examiner opined 
that the veteran should not pursue employment requiring 
prolonged standing, walking or lifting of heavy weights.  It 
was further opined that the veteran would have recurrent pain 
in the lower extremities, particularly on the right, due to 
the varicosities.  

A private physician reported in May 2000 that the veteran was 
examined and determined to have venous insufficiency of the 
lower extremities.  

The veteran provided testimony at a RO hearing conducted in 
January 2001.  He reported that he experienced pain and 
swelling in his right lower extremity, particularly on 
prolonged walking and standing.  The pain was relieved by 
medication.  He also had to raise his right leg up for about 
30 minutes to an hour.  He testified that he did not have any 
discoloration or pigmentation of the right leg.  When 
questioned as to whether he experienced ulcers or eczema, he 
replied that he did not think so.  When questioned as to the 
frequency of swelling or edema, he responded that this 
occurred approximately once per month.  He testified that he 
had stopped farming in May 1989.  

Preliminary Matter

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA).  That law substantially 
revised VA's duty to assist claimants for VA benefits.  It 
also included an enhanced duty to notify the claimant as to 
what information and evidence is necessary to substantiate 
the claim.  In this case, all relevant evidence has been 
obtained by the RO, and the veteran has not identified any 
unobtained evidence that might aid his claim.  Furthermore, 
he has been afforded a VA examination to ascertain the  
current severity of his service-connected disability, and the 
statement of the case issued during the pendency of the 
appeal provided adequate notice of the medical evidence 
necessary to substantiate the claim.  Accordingly, the Board 
finds that VA's duties set forth in the VCAA have been 
substantially complied with, and no useful purpose would be 
served by remanding this case back to the RO for additional 
consideration of the new law.  

Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can  
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in  
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran is currently assigned a 20 percent disability 
rating for his service-connected varicose veins of the right 
lower extremity under Diagnostic Code (DC) 7120.  Varicose 
veins manifested by intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery warrant a 10 percent rating.  Varicose 
veins manifested by persistent edema, incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema are assigned a 20 percent 
rating.  Varicose veins manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration are assigned a 40 percent rating.  A 60 percent 
rating requires persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation requires massive board-like edema with 
constant pain at rest attributable to varicose veins.   38 
C.F.R. § 4.104, DC 7120 (2000).  

The veteran is currently assigned a 20 percent disability 
rating for his service-connected varicose veins of the right 
lower extremity under Diagnostic Code (DC) 7120.  Varicose 
veins manifested by persistent edema, incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema are assigned a 20 percent 
rating.  Varicose veins manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration are assigned a 40 percent rating.  A 60 percent 
rating requires persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation requires massive board-like edema with 
constant pain at rest attributable to varicose veins.  38 
C.F.R. § 4.104, DC 7120 (2000).  

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7803 (2000).  A 10 percent 
evaluation is also warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (2000).  Other scars will be 
rated on limitation of function of the part affected.  38 
C.F.R. Part 4, Diagnostic Code 7805 (2000).

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55;  38 C.F.R. 
§§ 3.102, 4.3 (2000).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Analysis

The record reflects that the veteran has complained that his 
varicose veins of the right lower extremity caused pain, 
swelling, and weakness, particularly after prolonged standing 
or walking.  Upon VA examination in April 1999, it was noted 
that the veteran experienced pain and also had eczema on the 
right lower extremity.  Physical examination failed to 
reveal, however, any edema or ulcers nor was there any 
evidence of venous thrombosis.  At the time of the veteran's 
January 2001 RO hearing, he denied experiencing any 
discoloration, pigmentation, ulcers or eczema.  He reported 
that he would experience swelling in the right lower 
extremity approximately once per month.  The Board finds the 
above symptomatology to more nearly approximate the rating 
criteria for a 20 percent evaluation under Diagnostic Code 
7120.  While there is some clinical evidence of eczema, there 
is no evidence demonstrating the presence of persistent edema 
or massive board-like edema and, in fact, the veteran has 
reported that he had swelling approximately once per month.  
The veteran is a lay person.  Where the determinative issue 
involves a medical determination, competent medical evidence 
is required.  However, lay assertions of symptomatology or 
injury may suffice where the determinative issue is not 
medical in nature.  See Harvey, 6 Vet. App. at 393; see also 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent only when it regards features or 
symptoms of injury or illness).  The Board finds the veteran 
is competent to report that he had swelling in his leg 
approximately once per month.  The Board further finds that 
swelling which was present approximately once per month does 
not equate to persistent edema.  

The Board notes that at the time of the April 1999 VA 
examination, a scar was observed on the right inguinale area 
which was noted to be a residual of varicose veins surgery.  
However, there is no evidence demonstrating that the scar was 
poorly nourished with repeated ulceration or was tender and 
painful on objective demonstration or was productive of 
limitation of function of the right leg nor has the veteran 
alleged such symptomatology.  A separate compensable 
evaluation is not warranted for the scar in the right 
inguinale area under Diagnostic Codes 7803, 7804 or 7805.  

Extraschedular Consideration

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  The veteran 
testified that he had stopped working in May of 1989.  While 
it was noted at the time of the April 1999 VA examination 
that the veteran would have problems with employment which 
required prolonged standing, walking or lifting of heavy 
weights, there is no evidence showing that his service-
connected varicose veins of the right leg were the cause of 
his lack of employment.  There is no evidence of record 
demonstrating that the service-connected varicose veins of 
the right leg resulted in frequent hospitalizations.  

The benefit of the doubt has been considered in this case.  
However, as the preponderance of the evidence is against the 
claim of entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg, the benefit of doubt is not 
applicable.  



ORDER

Entitlement to a rating in excess of 20 percent for varicose 
veins of the right leg is denied.   




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

